812 F.2d 1401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Andrew NOONAN, Plaintiff-Appellant,v.F. LaPORTA, Police Officer, C.J. Condon, Police Officer,Virginia Beach Police Department, Second Precinct,Defendants-Appellees.
No. 86-7680
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1987.Decided Feb. 10, 1987.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (C/A No. Misc-86-224-N).
John Andrew Noonan, appellant pro se.
Stephen Douglas Rosenthal, Office of the Attorney General, for appellees.
E.D.Va.
DISMISSED.
Before HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Noonan, a Maryland inmate, appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 claim.  The district court dismissed the action without prejudice due to Noonan's failure to pay the required court costs.  We dismiss.


2
On June 2, 1986, Noonan petitioned the court to allow him to proceed in forma pauperis.  The court determined that a partial filing fee of $24.42, fifteen percent of the amount deposited in Noonan's inmate account, should be paid.  On July 8, the court ordered Noonan to either pay the required fee or to file a written explanation of any special circumstances which would justify a reduction in the stated fee.  On August 19, after reviewing his explanations as to why he was unable to pay the required fee, the court determined that Noonan was able to pay the partial fee.  On September 23, 1986, after Noonan failed to pay the partial fee, the court dismissed the action.  Subsequently, Noonan filed his notice of appeal as well as a "Motion for Leave to Proceed In Forma Pauperis."    The district court denied that motion.  The case is now before this Court for review.


3
The district court fully complied with the requirements of Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), in its determination as to the amount of the filing fee.  Noonan was notified that the failure to pay the court costs would result in dismissal.  He was given over two months to pay the required fees.  No payments were received by the court.


4
We find no error in the district court's action.  Therefore we deny leave to proceed in forma pauperis and dismiss the appeal.  Because the dispositive issues have been decided authoritatively, we dispense with oral argument.